

114 S283 IS: Stop Targeting of Political Beliefs by the IRS Act of 2015
U.S. Senate
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 283IN THE SENATE OF THE UNITED STATESJanuary 28, 2015Mr. Flake (for himself, Mr. Roberts, Mr. Blunt, Mr. Grassley, Mr. Rubio, Mr. Crapo, Mr. Kirk, Mr. Inhofe, Mrs. Capito, Mr. Wicker, Mr. Risch, Mr. Perdue, Mr. Daines, Mr. Heller, Mr. Burr, Mr. Vitter, Mr. McCain, Mr. Graham, Mr. Isakson, Mr. Enzi, Mr. Paul, Mr. Toomey, Mr. Moran, Mr. Cruz, Mr. Portman, Mr. Alexander, Mr. Boozman, Mr. Cornyn, Mr. Cochran, Mr. McConnell, Mr. Scott, Mrs. Fischer, Mr. Thune, Mr. Corker, Mr. Barrasso, Mr. Lee, and Mr. Shelby) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo prohibit the Internal Revenue Service from modifying the standard for determining whether an
			 organization is operated exclusively for the promotion of social welfare
 for purposes of section 501(c)(4) of the Internal Revenue Code of 1986.1.Short titleThis Act may be cited as the Stop Targeting of Political Beliefs by the IRS Act of 2015.2.Applicable standard for determinations of whether an organization is operated exclusively for the promotion of social welfare(a)In generalThe standard and definitions as in effect on January 1, 2010, which are used to determine whether an organization is operated exclusively for the promotion of social welfare for purposes of section 501(c)(4) of the Internal Revenue Code of 1986 shall apply for purposes of determining the status of organizations under section 501(c)(4) of the Internal Revenue Code of 1986 after the date of the enactment of this Act.(b)Prohibition on modification of standardThe Secretary of the Treasury may not (nor may any delegate of such Secretary) issue, revise, or finalize any regulation (including the proposed regulations published at 78 Fed. Reg. 71535 (November 29, 2013)), revenue ruling, or other guidance not limited to a particular taxpayer relating to the standard and definitions specified in subsection (a).(c)Application to organizationsExcept as provided in subsection (d), this section shall apply with respect to any organization claiming tax exempt status under section 501(c)(4) of the Internal Revenue Code of 1986 which was created on, before, or after the date of the enactment of this Act.(d)SunsetThis section shall not apply after February 28, 2017.